DETAILED ACTION
The following is a Final Office action. In response to Non-Final communications received 12/7/2021, Applicant, on 2/22/2022, amended Claims 1-5, 9-10, 12, and 15-20.  Claims 1-20 are pending in this action, have been considered in full, and are rejected below. 

Response to Arguments
Arguments regarding 35 USC §101 Alice – Applicant argues that the claims are not an abstract idea as the heavily amended claims cannot be performed alone in the human mind with the aid of a pencil and paper, the claims do not recite one of the enumerated groupings, and using predictive conditions of a plurality of conditions and travel routs cannot be performed in the mind. Examiner disagrees as other than use of a computer such as the online search and app, nothing in the claim can’t be done in the human mind. Applicant has cited no details as to why this would be able to be done in the mind, and Bellsouth and other tele-carriers in the past (and many other service companies) would have had an employee or supervisor who would take inventory information, expected locations of their agents in the field, schedules, and would make a schedule based upon all the information, which is a completely mental process which used pen and paper prior to computers. Also, an employer or anyone can say hey it rained today, or is going to rain because of the dark clouds, and thus I shouldn’t take the route by the lake as it floods, and thus this is also a mental process. Further, the limitations recite scheduling of entities, which is clearly managing of human resources/behavior. The use of an app and an online search does not make the other limitations not abstract, and does not create a practical application as this is merely utilizing current technologies to perform the abstract limitations of the claims, which again can be performed on pen and paper, and were in the past prior to computers. This is clearly an abstract idea both of a Mental Process and Certain Method of Organizing Human Activity.

Therefore, the arguments are non-persuasive and the rejection of the Claims and their dependents are maintained under 35 USC 101.
Arguments regarding 35 USC §103 – The rejection is hereby removed in light of Applicant’s amendments and arguments.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16/2021 has been acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 is directed to the limitations for receiving information associated with fulfillment of an order including availability of items included in an order, at a plurality of one or more entities and a location of respective entities of the plurality of entities within a predetermined distance, wherein the information is based on results of an online search for the plurality of entities and an online application (app) accessing inventory of the respective entities (Collecting Information, an observation; a Mental Process and Organizing and Tracking Information for Managing Human Resources, a Certain Method of Organizing Human Activity); determining a travel route to the plurality of entities, respectively: performing a selection of an entity at a first location based on the information identifying the one or more entities, the availability of the items at the location of the respective entities, the travel route to the first location, and a time schedule associated with order fulfillment (Analyzing Information, an evaluation; a Mental Process and Organizing and Tracking Information for Managing Human Resources, a Certain Method of Organizing Human Activity); determining predicted conditions corresponding to the locations of the plurality of entities and the travel routes route to the plurality of entities, respectively, at the time schedule associated with the order fulfillment, based on one or more condition update services (Analyzing Information, an evaluation; a Mental Process and Organizing and Tracking 
This judicial exception is not integrated into a practical application. In particular, the claim recites the above stated additional elements to perform the abstract limitations as above. The one or 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered both individually and as an ordered combination. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements being used to perform the abstract limitations stated above amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.  Applicant’s specification states: 
“[0015]    Computing device 110 includes user interface 115, user timeline 117, and order fulfillment program 200. In some embodiments, computing device 110 is a standalone mobile computing device, a smartphone, a tablet computer, a smartwatch, a laptop computer, or other electronic device or computing system capable of receiving, sending, and processing data. In other embodiments, computing device 110 may be a computing device interacting with applications and services hosted and operating in a cloud computing environment. In another embodiment, computing device 110 can be a netbook computer, a desktop computer, a personal digital assistant (PDA), or another programmable electronic device capable of generating and transmitting input to and receiving programming instructions from order fulfillment program 200 hosted on computing device 110. Alternatively, in some embodiments, computing device 110 may be communicatively connected to order fulfillment program 200 operating remotely. Computing device 110 may include internal and external hardware components, depicted in more detail in FIG. 3.”	
	
	Which shows that this is can be any type of device, such as any general-purpose computer, smartphone, tablet, etc., and from this interpretation, one would reasonably deduce the 
	Independent Claims 9 and 15 contain the identified abstract ideas, with the additional elements of a system, computer-readable media, and computer program product, which are highly generalized as per Applicant’s specification, and thus are not practically integrated as considered under prong 2A as part of a practical application, and not significantly more for the same reasons and rationale as above.   
	Claims 2-8, 10-14, and 16-20 contain the identified abstract ideas, further narrowing them, with no further additional elements as considered under prong 2A as part of a practical application or under 2B, and thus not significantly more for the same reasons and rationale as above. Examiner notes that adding information to a blockchain ledger is part of the abstraction, as it is storing of information.
	After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.  Therefore, the claims and dependent claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298.

Allowable Subject Matter
Claims 1-20 are allowable over the prior art of record and would be allowable if the independent claims were amended in such a way as to overcome the 35 USC 101 rejection set forth in the action. 
The closest prior art of record are Greenberger (U.S. Publication No. 2019/018,0236), Tepfenhart (U.S. Publication No. 2017/002,4804), and Chappell (U.S. Publication No. 2020/024,2547).  While Greenberger, a system and method for product fulfillment in an autonomous ride source and delivery road vehicle, teaches receiving, by one or more processors, information of an order fulfillment including items included in an order, and information identifying one or more entities at respective locations offering the items included in the order, determining a selection of an entity at a first location based on the information identifying the one or more entities at the respective locations, and a time schedule associated with the order fulfillment, determining conditions corresponding to the entity at the first location and a travel route to the first location, performing a modification to the information of the order fulfillment resulting in favorable conditions for the order fulfillment, and responsive to determining the conditions corresponding to the travel route and the first location of the entity to be unfavorable for the order fulfillment, it does not explicitly state that an item or condition is unfavorable. Tepfenhart, a system and method for multi-channel fulfillment of online retail orders, teaches inventory being available and unavailable, a condition of whether it is favorable or unfavorable where inventory availability is utilized in the system and where inventory that is unavailable is shaded out, and thus no longer available at a respective location and changing the method of order fulfillment to a "ship-to- home" method where different methods may be used for fulfillment, thus changed, as well as receiving inventory information of the items included in the order, and determining that one or more of the items included in the order are no longer available from the entity at the first location, based on the inventory information of the items included in the order from the one or more entities at respective locations, but it does not explicitly teach using a blockchain ledger or use of supervised learning training data for 

Conclusion
The prior art made of record is considered pertinent to applicant's disclosure. 
US 20200242547 A1
Chappell; Gregory Louis et al.
DISTRIBUTED LEDGER CERTIFICATION
US 20190180236 A1
Greenberger; Jeremy A. et al.
Product Fulfillment in an Autonomous Ride Source and Delivery Road Vehicle
US 20170024804 A1
Tepfenhart, JR.; Paul Steven et al.
SYSTEMS AND METHODS FOR MULTI-CHANNEL FULFILLMENT OF ONLINE RETAIL ORDERS
US 20190317935 A1
Berti; Joseph G. et al.
BLOCKCHAIN-IMPLEMENTED SMART CONTRACT MANAGEMENT FOR DIGITAL TWIN ASSETS
US 20190295034 A1
Wenzel; Michael J. et al.
MODEL PREDICTIVE MAINTENANCE SYSTEMS AND METHODS WITH AUTOMATIC PARTS RESUPPLY
US 20190182055 A1
Christidis; Konstantinos et al.
ENFORCING COMPUTE EQUITY MODELS IN DISTRIBUTED BLOCKCHAIN
US 20190180231 A1
PHILLIPS; Jeremy et al.
INTELLIGENCE PLATFORM FOR SCHEDULING PRODUCT PREPARATION AND DELIVERY
US 20180060943 A1
Mattingly; Todd D. et al.
APPARATUS AND METHOD FOR MANAGEMENT OF A HYBRID STORE
US 20180053149 A1
SARRAPY; PAUL et al.
SYSTEM AND METHOD OF DIRECTING DELIVERY SERVICE REQUESTS, AND A GRAPHICAL USER INTERFACE THEREFOR
US 20170109673 A1
Bell; David
Equipment Control System

Williams; Thomas et al.
INTELLIGENT DELIVERY QUEUING


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M WAESCO whose telephone number is (571)272-9913. The examiner can normally be reached 8 AM - 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIC STAMBER can be reached on (571) 272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1348.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 




/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        3/29/2022